920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick J. CALATRELLO, Regional Director of the EighthRegion of the National Labor Relations Board, onbehalf of the National Labor RelationsBoard, Petitioner-Appellant,v.D.J. ELECTRICAL CONTRACTING, INC., Respondent-Appellee.
No. 90-3630.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before KRUPANSKY, RALPH B. GUY, Jr., and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
In an opinion and order dated May 15, 1990, the district court found that there was reasonable cause to believe that D.J. Electrical Contracting, Inc.  ("the company") engaged in unfair labor practices, in violation of 29 U.S.C. Sec. 158(a)(1) and (3), by interfering with, restraining, and coercing its employees from participating in union activity.  The court declined, however, to order the company to offer temporary reinstatement to five workers, as part of the injunctive relief afforded under 29 U.S.C. Sec. 160(j), pending final resolution of the unfair labor practice charges against the company before the National Labor Relations Board.  Petitioner appeals the district court's refusal to order the company to offer temporary reinstatement to the five workers.


2
Having carefully reviewed the record and briefs submitted in this case, we find no error warranting reversal.  We, therefore, AFFIRM the district court's denial of interim reinstatement for the reasons set forth in the district court's May 15, 1990 opinion and order.